                          Case 20-11570-LSS              Doc 271       Filed 08/03/20         Page 1 of 5




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                       §
         In re:                                                        §      Chapter 11
                                                                       §
         PYXUS INTERNATIONAL, INC., et al.,1                           §      Case No. 20-11570 (LSS)
                                                                       §
                                        Debtors.                       §      (Jointly Administered)
                                                                       §
                                                                       §      Ref: Docket No. 231 & 232
                                                                       §

              ORDER (I) AUTHORIZING ENTRY INTO (A) THE FIRST AMENDMENT TO THE
                    SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
             CREDIT AGREEMENT AND (B) THE RECEIVABLES ASSIGNMENT AGREEMENT
             AND THE DEPOSIT ACCOUNT CONTROL AGREEMENT, (II) AUTHORIZING THE
                   GRANTING OF LIENS ON CERTAIN ASSETS OF ALLIANCE ONE
                   INTERNATIONAL, LLC AND (III) GRANTING RELATED RELIEF

                           Upon consideration of the Motion2 of the above-captioned debtors and debtors in

         possession (collectively, the “Debtors”) for entry of an order, pursuant to sections 105(a), 363 and

         364 of title 11 of the United States Code, of the Bankruptcy Code, Rules 2002, 4001, 6004 and

         9014 of the Bankruptcy Rules and Rules 2002-1 and 4001-2 of the Local Rules (I) authorizing the

         Debtors to enter into the First DIP Amendment, (II) authorizing AOI to enter into the Receivables

         Assignment Agreement and related Deposit Account Control Agreement, (III) authorizing AOI to

         grant liens to TDB on the Specified Collateral, (IV) authorizing a modification of the automatic

         stay provisions of section 362 of the Bankruptcy Code to permit TDB to exercise remedies against



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
           Capitalized terms not defined herein shall have the meaning ascribed to such terms in the Motion, in the Final Order
         (I) Authorizing the Debtors to (A) Obtain Postpetition Financing, and (B) Utilize Cash Collateral, (II) Granting
         Adequate Protection To Prepetition Secured Parties (III) Modifying the Automatic Stay and (IV) Granting Related
         Relief [Docket No. 195] (the “Final DIP Order”) or in the Notice of Filing of (I) Receivables Assignment Agreement,
         (II) Deposit Account Control Agreement, and (III) Security Agreement [Docket No. 255], as applicable.
26854433.1
                       Case 20-11570-LSS          Doc 271     Filed 08/03/20     Page 2 of 5




         the Specified Collateral following an event of default the TDB Facility, and (IV) granting related

         relief:

                   IT IS HEREBY ORDERED

                        1.      The Motion is GRANTED.

                        2.      The Debtors are authorized to enter into, execute, deliver and perform under

         the Receivables Assignment Agreement, the Deposit Account Control Agreement, the Security

         Agreement and the First DIP Amendment.

                        3.      The Debtors are authorized to grant a security interest, by way of absolute

         assignment, in the Specified Collateral, to TDB, pursuant to the Receivables Assignment

         Agreement, the Security Agreement and the Deposit Account Control Agreement, to secure the

         obligations owed to TDB thereunder. For the avoidance of doubt, (i) none of the Specified

         Collateral includes any of the receivables or other assets sold or to be sold pursuant to the

         Receivables Facilities and (ii) the Specified Collateral has not and will not include any receivables

         from the United States of America or any of its instrumentalities.

                        4.      Notwithstanding any relief granted in the Final DIP Order, the DIP Liens

         and the Adequate Protection Liens shall not attach to the Specified Collateral, and to the extent the

         DIP Liens and Adequate Protection Liens have previously attached to the Specified Collateral,

         such liens are automatically released and terminated upon the entry of this Order.

                        5.      Notwithstanding any relief granted in the Final DIP Order, the security

         interests granted, by way of absolute assignment, in the Specified Collateral, to TDB, shall not be

         subject or subordinate to the Carve Out.




26854433.1
                                                          2
                        Case 20-11570-LSS         Doc 271     Filed 08/03/20     Page 3 of 5




                        6.      The milestone extensions set forth in the First DIP Amendment are

         approved. All references in the Final DIP Order to the “Milestones” shall be deemed references

         to the milestones as amended by the First DIP Amendment.

                        7.      The Receivables Assignment Agreement, the Deposit Account Control

         Agreement, the Security Agreement and the First DIP Amendment may be modified, amended or

         supplemented by written agreement signed by the parties thereto in accordance with the terms

         thereof without further order of the Court (and copies of any such amendment, modification or

         supplement shall be provided to the Office of the United States Trustee for the District of

         Delaware); provided that no such modification, amendment or supplement may be made without

         further order of this Court if such modification, amendment or supplement taken in its entirety is

         materially adverse to the Debtors, and all amendments are entered on the docket.

                        8.      The Receivables Assignment Agreement, the Deposit Account Control

         Agreement, the Security Agreement and the First DIP Amendment are valid, binding and

         enforceable against the parties thereto; provided that TDB’s recourse under the Receivables

         Assignment Agreement, the Security Agreement and the Deposit Account Control Agreement

         shall be limited to the Specified Collateral.

                        9.      The Debtors are authorized to take any and all actions necessary or

         appropriate to effectuate the relief granted pursuant to this Order and to implement the Receivables

         Assignment Agreement, the Deposit Account Control Agreement, the Security Agreement and the

         First DIP Amendment.

                        10.     Upon the delivery of written notice (which may include electronic mail) to

         the Remedies Notice Parties (as defined below), the automatic stay provisions of section 362 of

         the Bankruptcy Code are vacated and modified to the extent necessary to permit the TDB to


26854433.1
                                                          3
                       Case 20-11570-LSS          Doc 271      Filed 08/03/20     Page 4 of 5




         exercise, upon the occurrence and during the continuance of an event of default under the Existing

         TDB Facility, all rights and remedies against the Specified Collateral provided for in the New TDB

         Facility, the Receivables Assignment Agreement, the Deposit Account Control Agreement, the

         Security Agreement and this Order, provided that prior to the exercise of any such right, TDB shall

         be required to provide five (5) business days’ written notice to counsel to the Debtors, counsel to

         the DIP Agent, counsel to the Prepetition Agents, counsel to the Ad Hoc Crossholder Group,

         counsel to the Ad Hoc First Lien Group, counsel to the Prepetition ABL Credit Facility Agent, the

         Receivables Facilities Parties, counsel to any Official Committee (if appointed), and the U.S.

         Trustee of TDB’s intent to exercise its rights and remedies (the “Remedies Notice Period”);

         provided, however, that during the Remedies Notice Period, the Debtors and any Official

         Committee may seek an emergency hearing before the Court (to be held within the Remedies

         Notice Period) solely to contest whether an event of default has occurred.

                        11. Counsel to the official committee of equity security holders appointed in these

         Chapter 11 Cases on July 28, 2020 (the “Equity Committee”) shall be a Fee Notice Party and a

         Remedies Notice Party for all purposes under the Final DIP Order.

                        12. The Debtors shall provide copies of the DIP Reporting, the Approved DIP

         Budget and any supplemental budgets to counsel and the financial advisors to the Equity

         Committee (the “Equity Committee Advisors”) substantially contemporaneously with delivery of

         the DIP Reporting, Approved DIP Budget and any supplemental budgets to the DIP Lenders or

         their advisors pursuant to paragraph 14 of the Final DIP Order. The Debtors shall host separate

         telephonic conference calls with the Equity Committee Advisors at mutually agreeable times,

         which calls shall cover the same topics as set forth in clauses (a), (b) or (c) of section 5.16 of the

         DIP Credit Agreement, as applicable. The Equity Committee Advisors shall have the same


26854433.1
                                                           4
                       Case 20-11570-LSS         Doc 271      Filed 08/03/20     Page 5 of 5




         reporting, monitoring and information rights, and the same rights to request access and additional

         information, as the DIP Agent, DIP Lenders or their advisors set forth in paragraph 18 of the Final

         DIP Order, in each case subject to all limitations and conditions set forth in such paragraph 18 and

         subject to any confidentiality agreements between the Debtors and the Equity Committee and/or

         the Equity Committee Advisors.

                        13. To the extent allowed at any time, whether by interim order, procedural order,

         or otherwise, all unpaid fees and expenses (including any restructuring, sale, success, or other

         transaction fee of any investment bankers or financial advisors of the Equity Committee) incurred

         by persons or firms retained by the Equity Committee pursuant to section 328 or 1103 of the

         Bankruptcy Code shall be Allowed Professional Fees for all purposes under the Final DIP Order.




                                                              LAURIE SELBER SILVERSTEIN
26854433.1     Dated: August 3rd, 2020                        UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
                                                          5
